EXECUTION COPY
TITAN INTERNATIONAL, INC.
(an Illinois corporation)
$150,000,000
5.625% Senior Subordinated Convertible Notes due 2017
PURCHASE AGREEMENT
December 15, 2009
Goldman, Sachs & Co.,
85 Broad Street,
New York, New York 10004
As Representative of the several Initial Purchasers
named in Schedule A hereto (the “Representative”)
Ladies and Gentlemen:
     Titan International, Inc., an Illinois corporation (the “Company”),
confirms its agreement with initial purchasers named in Schedule A hereto (the
“Initial Purchasers”), with respect to the issue and sale by the Company and the
purchase by the Initial Purchasers of (a) $150,000,000 aggregate principal
amount of the Company’s 5.625% Senior Subordinated Convertible Notes due 2017
(the “Notes”) (such aggregate principal amount of Notes, the “Firm Securities”)
and, (b) at the election of the Initial Purchaser, up to $22,500,000 aggregate
principal amount of Notes (the “Optional Securities”) (the Firm Securities and
the Optional Securities which the Initial Purchasers elect to purchase pursuant
to Section 2 hereof, are herein collectively called the “Securities”). The
Securities are to be issued pursuant to an indenture to be dated as of December
21, 2009 (the “Indenture”) among the Company, the guarantors signatory hereto
(the “Guarantors”) and U.S. Bank National Association, as trustee (the
“Trustee”) in a form consistent with the description thereof in the Offering
Circular and will be guaranteed on an unsecured senior subordinated basis by
each of the Guarantors (the “Guarantees”).
     The Securities are convertible into shares of common stock, no par value,
of the Company (the “Stock”) in accordance with the terms of the Securities and
the Indenture, at the initial conversion price specified in Schedule B hereto.
     The Company understands that the Initial Purchasers propose to make an
offering of the Securities on the terms and in the manner set forth herein and
agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are

 



--------------------------------------------------------------------------------



 



hereafter registered under the 1933 Act or if an exemption from the registration
requirements of the 1933 Act is available (including the exemption afforded by
Rule 144A (“Rule 144A”) of the rules and regulations promulgated under the 1933
Act (the “1933 Act Regulations”) by the Securities and Exchange Commission (the
“Commission”)).
     SECTION 1. Representations and Warranties.
     (a) Representations and Warranties by the Company. The Company and each of
the Guarantors, jointly and severally, represent and warrant to each of the
Initial Purchasers as of the Applicable Time and as of each Closing Time
referred to in Section 2(c) hereof, and agrees with the Initial Purchasers, as
follows:
     (i) Offering Circular. A preliminary offering circular, dated December 14,
2009 (the “Preliminary Offering Circular”) and an offering circular, dated
December 15, 2009 (the “Offering Circular”), have been prepared in connection
with the offering of the Securities and the shares of Stock issuable upon
conversion thereof. The Preliminary Offering Circular, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(a)(ii)), is hereinafter referred to as the “Pricing Circular”. Any
reference to the Preliminary Offering Circular, the Pricing Circular or the
Offering Circular shall be deemed to refer to and include any document
incorporated by reference therein, including those portions of the Company’s
Annual Report on Form 10-K for the year ended December 31, 2008 under the
sections titled “Management’s Discussion & Analysis of Financial Condition and
Results of Operations,” “Properties,” and “Legal Proceedings,” and all
subsequent documents filed with the Commission pursuant to Section 13(a), 13(c)
or 15(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”) and
the rules and regulations of the Commission thereunder (the “1934 Act
Regulations”) (excluding information furnished under Item 2.02 or Item 7.01 of
any current report on Form 8-K) on or prior to the date of such circular and any
reference to the Preliminary Offering Circular or the Offering Circular, as the
case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the 1934 Act after the date of the Preliminary
Offering Circular or the Offering Circular, as the case may be, and prior to
such specified date (excluding information furnished under Item 2.02 or 7.01 of
any current report on Form 8-K) and (ii) any Additional Issuer Information (as
defined in Section 3(k)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the 1934 Act and
so deemed to be included in the Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto, are hereinafter called the “1934 Act Reports”. The 1934 Act
Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the 1934 Act
and the 1934 Act Regulations; and no such documents were filed with the
Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule D(i) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the 1934 Act Reports did not and will not, as of their respective
dates, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in

2



--------------------------------------------------------------------------------



 



conformity with information furnished in writing to the Company by any Initial
Purchaser through Goldman, Sachs & Co. expressly for use therein.
     (ii) Disclosure Package. For the purposes of this Agreement, the
“Applicable Time” is 5:30 p.m. (Eastern time) on the date of this Agreement. The
Pricing Circular as supplemented by the information set forth in Schedule E
hereto, taken together (collectively, the “Pricing Disclosure Package”) as of
the Applicable Time, did not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each Company Supplemental Disclosure Document (as defined in
Section 3(c)) listed on Schedule D(ii) hereto does not conflict with the
information contained in the Pricing Circular or the Offering Circular and each
such Company Supplemental Disclosure Document, as supplemented by and taken
together with the Pricing Disclosure Package as of the Applicable Time, did not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in a Company Supplemental Disclosure Document in reliance upon and in
conformity with information furnished in writing to the Company by any Initial
Purchaser through Goldman, Sachs & Co. expressly for use therein.
     (iii) Independent Accountants. PricewaterhouseCoopers LLP, the accountants
who certified the financial statements and supporting schedules included or
incorporated by reference in the Pricing Circular, are independent public
accountants with respect to the Company and its subsidiaries within the meaning
of the 1933 Act and the 1933 Act Regulations.
     (iv) Financial Statements. The financial statements, together with the
related schedules and notes, included or incorporated by reference in the
Pricing Circular, present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, included in the Pricing Circular, present fairly
in accordance with GAAP the information required to be stated therein. The
selected financial data, the summary financial information and financial
information under the caption “Capitalization” included in the Pricing Circular,
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included or
incorporated by reference in the Pricing Circular. The pro forma financial
statements of the Company and its subsidiaries and the related notes thereto
included or incorporated by reference in the Pricing Circular present fairly the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.
     (v) No Material Adverse Change in Business. Neither the Company nor any of
its subsidiaries has sustained since the date of the latest audited financial
statements

3



--------------------------------------------------------------------------------



 



included in the Pricing Circular any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing Circular;
and, since the respective dates as of which information is given in the Pricing
Circular, there has not been any change in the capital stock or long-term debt
of the Company or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Pricing Circular.
     (vi) Good Standing of the Company. The Company has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Illinois and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Pricing
Circular and to enter into and perform its obligations under this Agreement; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not individually or in the aggregate have a material adverse
effect on the current or future financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries (a “Material Adverse
Effect”).
     (vii) Good Standing of the Guarantors. Each Guarantor has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has corporate power and authority
to own, lease and operate its properties and to conduct its business as
described in the Pricing Circular and is duly qualified as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Pricing Circular, all of the issued and outstanding
capital stock of each Guarantor and each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) has been duly
authorized and validly issued, is fully paid and non-assessable and (except as
otherwise set forth in the Pricing Circular) the capital stock or other equity
interests of each Guarantor and each significant subsidiary is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity, except for the
liens thereon described in the Pricing Circular. None of the outstanding shares
of capital stock of any significant subsidiary was issued in violation of any
preemptive or similar rights of any securityholder of such significant
subsidiary. The Company does not own or control, directly or indirectly, any
domestic corporation, association or other entity other than the domestic
subsidiaries listed on Schedule C hereto and each such subsidiary is organized
in the jurisdiction set forth beside such subsidiary’s name on Schedule C. As
used in this Agreement, “subsidiary” or “subsidiaries” shall mean both direct
and indirect subsidiaries of an entity.
     (viii) Capitalization. The authorized, issued and outstanding capital stock
of the Company is as set forth in the Pricing Circular in the column entitled
“Actual” under the caption “Capitalization” (except for subsequent issuances, if
any, pursuant to this Agreement or pursuant to reservations, agreements or
employee stock option plans

4



--------------------------------------------------------------------------------



 



referred to in the Pricing Circular). Except as set forth in the Pricing
Circular, the shares of issued and outstanding capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable; the shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture, will be duly and validly issued, fully paid and
non-assessable, and will conform to the description of the Stock contained in
the Pricing Disclosure Package and the Offering Circular; and none of the
outstanding shares of capital stock of the Company was issued in violation, or
the issuance of the Stock issuable upon conversion of the Notes, will be in
violation of the preemptive or other similar rights of any securityholder of the
Company.
     (ix) Corporate Power. Each of the Company and the Guarantors has full
right, power and authority to execute and deliver, as applicable, this
Agreement, the Securities and the Indenture (including each Guarantee set forth
therein) (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.
     (x) Authorization of this Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors.
     (xi) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and each of the Guarantors and, at the Closing Time, when duly
executed and delivered by each of the parties thereto in accordance with its
terms, will constitute a valid and binding agreement of the Company and each of
the Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).
     (xii) Authorization of the Securities and the Guarantees. The Securities
have been duly authorized and, at Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers) reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture and will conform to the descriptions
thereof in the Pricing Disclosure Package and the Offering Circular. The
Guarantees have been duly authorized by each of the Guarantors and at the
Closing Time will be duly executed and delivered by each Guarantor constituting
a valid and binding agreement on each Guarantor enforceable against each of the
Guarantors in accordance with their terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws

5



--------------------------------------------------------------------------------



 



relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
     (xiii) Description of the Transaction Documents. The description of the
Transaction Documents contained in the Pricing Circular and the Offering
Circular are accurate, fair and complete in all material respects.
     (xiv) Absence of Defaults and Conflicts. Except for such breach that would
not result in a Material Adverse Effect, neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any of its
subsidiaries is subject (collectively, “Agreements and Instruments”); and the
execution, delivery and performance of the Transaction Documents and any other
agreement or instrument entered into or issued or to be entered into or issued
by the Company in connection with the transactions contemplated hereby or
thereby or in the Pricing Circular and the consummation of the transactions
contemplated herein and in the Pricing Circular (including the issuance and sale
of the Securities and the use of the proceeds from the sale of the Securities as
described in the Pricing Circular under the caption “Use of Proceeds”) and
compliance by the Company with its obligations under the Transaction Documents
have been duly authorized by all necessary corporate action and do not and will
not, whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments except for such
conflicts, breaches or defaults or Repayment Events or liens, charges or
encumbrances that, singly or in the aggregate, would not result in a Material
Adverse Effect, nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or any of its subsidiaries or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
     (xv) Absence of Labor Dispute. Except as described in the Pricing Circular,
there are no labor disputes with the employees of the Company or any of its
subsidiaries, which could reasonably be expected to result in a Material Adverse
Effect.
     (xvi) Absence of Proceedings. Except as set forth in the Pricing Circular,
there is no action, suit, proceeding, inquiry or investigation before or brought
by any court or governmental agency or body, domestic or foreign, now pending,
or, to the knowledge of the Company, threatened, against or affecting the
Company or any of its subsidiaries which could reasonably be expected to result
in a Material Adverse Effect, or which could reasonably be expected to
materially and adversely affect the properties or

6



--------------------------------------------------------------------------------



 



assets of the Company or any of its subsidiaries or the consummation of the
transactions contemplated by this Agreement or the performance by the Company of
its obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective property or assets is the subject which are not
described in the Pricing Circular, including ordinary routine litigation
incidental to the business, could not reasonably be expected to result in a
Material Adverse Effect.
     (xvii) Absence of Manipulation. Neither the Company nor any affiliate, as
such term is defined in Rule 501(b) under the 1933 Act (“Affiliate”), of the
Company has taken, nor will the Company or any Affiliate of the Company take,
directly or indirectly, any action which is designed to or which has constituted
or which would be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.
     (xviii) Possession of Intellectual Property. The Company and its
subsidiaries own or possess adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) related to the business now
operated by them, and neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.
     (xix) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations under the Transaction Documents in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by the Transaction Documents
or for the due execution, delivery or performance of the Transaction Documents
by the Company, except such as have been already obtained.
     (xx) Possession of Licenses and Permits. (a) The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where the failure so to
possess would not, singly or in the aggregate, result in a Material Adverse
Effect; (b) the Company and its subsidiaries are in compliance with the terms
and conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Effect; (c) all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not, singly
or in the aggregate, result in a Material Adverse Effect; and (d) neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such

7



--------------------------------------------------------------------------------



 



Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.
     (xxi) Title to Property. It is understood that the liens in favor of the
lenders under the Company’s revolving credit facility have been disclosed in the
Pricing Circular. Except as set forth in the Pricing Circular, the Company and
its subsidiaries have good and marketable title to all real property owned by
the Company and its subsidiaries and good title to all other properties owned by
them, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except such as
(a) are described in the Pricing Circular or (b) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and, all of the leases and subleases material to the
business of the Company and its subsidiaries considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Pricing Circular, are in full force and effect, and neither the Company nor
any of its subsidiaries has any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any of its
subsidiaries under any of the leases or subleases mentioned above, or adversely
affecting or questioning the rights of the Company or any subsidiary thereof to
the continued possession of the leased or subleased premises under any such
lease or sublease.
     (xxii) Environmental Laws. Except as described in the Pricing Circular and
except, in clause (A) or (B) below, as would not, singly or in aggregate, result
in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any federal, state or local (and is not subject
to any foreign) statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in substantial compliance with
their requirements, (C) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and
(D) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or Environmental Laws.
     (xxiii) Investment Company Act. The Company is not required, and upon the
issuance and sale of the offered Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Pricing Circular
will not be required, to

8



--------------------------------------------------------------------------------



 



register as an “investment company” under the Investment Company Act of 1940, as
amended (the “1940 Act”).
     (xxiv) ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not currently
expect to incur material liability under (A) Title IV of ERISA with respect to
the termination of, or withdrawal from, any “pension plan” or (B) Section 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
     (xxv) Insurance. Except as set forth in the Pricing Circular, the Company
and each of its subsidiaries carry, or are covered by, insurance in such amounts
and covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries.
     (xxvi) Taxes. The Company has filed all federal, state and local income and
franchise tax returns required to be filed through the date hereof and has paid
all taxes due thereon, and, to the Company’s best knowledge, no tax deficiency
has been determined adversely to the Company or any of its subsidiaries which
has had, nor does the Company have any knowledge of any tax deficiency which, if
determined adversely to the Company or any of its subsidiaries, might have, a
Material Adverse Effect.
     (xxvii) Accounting Controls and Disclosure Controls. The Company and each
of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as described in the Pricing
Circular, since the end of the Company’s most recent audited fiscal year, there
has been (1) no material weakness in the Company’s internal control over
financial reporting (as defined in Rules 13a-15 and 15d-15 under the 1934 Act
Regulations) (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company and its consolidated subsidiaries employ
“disclosure controls and procedures” (as defined in Rules 13a-15 and 15d-15
under the 1934 Act Regulations) that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s

9



--------------------------------------------------------------------------------



 



management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.
     (xxviii) Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
     (xxix) No Unlawful Payments. To the best of the Company’s knowledge,
neither the Company nor any of its subsidiaries, nor any director, officer,
agent or employee, has used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977
(“FCPA”); or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment; and the Company and its subsidiaries maintain a system
of policies and procedures sufficient to provide reasonable assurance that the
Company and its subsidiaries are in compliance with the FCPA and that no
unlawful payments have been made.
     (xxx) No Brokerage Commission; Finder’s Fee. To the best of the Company’s
knowledge, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Initial Purchaser for a brokerage commission, finder’s fee or other like
payment in connection with this offering.
     (xxxi) Dividend Payments. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or from
repaying to the Company any loans or advances to such subsidiary from the
Company.
     (xxxii) Similar Offerings. Neither the Company nor any of its Affiliates
has, directly or indirectly, solicited any offer to buy, sold or offered to sell
or otherwise negotiated in respect of, or will solicit any offer to buy, sell or
offer to sell or otherwise negotiate in respect of, in the United States or to
any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require the
offered Securities to be registered under the 1933 Act.
     (xxxiii) Rule 144A Eligibility. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.
     (xxxiv) No General Solicitation. None of the Company, its Affiliates or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company makes no representation) has engaged or will engage, in
connection with the offering of the offered Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act.

10



--------------------------------------------------------------------------------



 



     (xxxv) No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 and
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the offered Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Pricing Circular to register the Securities under the 1933 Act
or to qualify the Indenture under Trust Indenture Act of 1939, as amended (the
“1939 Act”).
     (xxxvi) Reporting Company. The Company is subject to the reporting
requirements of Section 13 or Section 15(d) of the 1934 Act.
     (xxxvii) Use of Proceeds. The Company shall use the net proceeds of the
offering of the Securities pursuant to this Agreement in the manner specified in
the Pricing Circular under the caption “Use of Proceeds.”
     (xxxviii) Related Party Transactions. No relationship, direct or indirect,
exists between or among any of the Company or its subsidiaries or any Affiliate
of the Company or its subsidiaries, on the one hand, and any former or current
director, officer, shareholder, customer or supplier of any of them (including
any member of their immediate family), on the other hand, which is required by
the 1933 Act or by the 1933 Regulations to be described in a registration
statement on Form S-3 which is not so described as required in the Pricing
Circular.
     (xxxix) Money Laundering. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.
     (xl) OFAC. (i) Neither the Company, the Guarantors nor any of their
respective subsidiaries (collectively, the “Entity”) or, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or representative
of the Entity, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is: (A) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”), Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor (B) located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria).
     (ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person: (A) to fund or facilitate

11



--------------------------------------------------------------------------------



 



any activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions;
or (B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
     (iii) The Entity represents and covenants that it has not knowingly engaged
in, is not now knowingly engaged in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.
     (b) Officer’s Certificates. Any certificate signed by any officer of the
Company or any Guarantor delivered to the Initial Purchasers or to counsel for
the Initial Purchasers shall be deemed a representation and warranty by the
Company to the Initial Purchasers as to the matters covered thereby.
SECTION 2. Sale and Delivery to Initial Purchasers; Closing.
     (a) Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, (a) the
Company agrees to issue and sell to each of the Initial Purchasers and each of
the Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, at the price set forth in Schedule B, the principal amount of Firm
Securities set forth opposite the name of such Initial Purchaser in Schedule A
hereto, and (b) in the event and to the extent that the Initial Purchasers shall
exercise the election to purchase Optional Securities as provided below, the
Company agrees to issue and sell to each of the Initial Purchasers, and each of
the Initial Purchasers agrees, severally and not jointly, to purchase from the
Company for the sole purpose of covering sales of shares in excess of the number
of Firm Securities, at the same purchase price set forth in clause (a) of this
Section 2, that portion of the aggregate principal amount of the Optional
Securities as to which such election shall have been exercised (to be adjusted
by the Representative so as to eliminate fractions of $1,000) determined by
multiplying such number of Optional Securities by a fraction the numerator of
which is the maximum number of Optional Securities which such Initial Purchaser
is entitled to purchase as set forth opposite the name of such Initial Purchaser
in Schedule A hereto and the denominator of which is the maximum number of
Optional Securities that all of the Initial Purchasers are entitled to purchase
hereunder.
The Company hereby grants to the several Initial Purchasers the right to
purchase at their election, severally and not jointly, up to an additional
$22,500,000 in principal amount of Optional Securities in the aggregate, at the
price set forth in Schedule B. Any such election to purchase Optional Securities
may be exercised by written notice from you to the Company setting forth the
aggregate principal amount of Optional Securities to be purchased and the date
on which such Optional Securities are to be delivered, as determined by you but
in no event earlier than First Closing Time (as defined in Section 2(b) hereof)
or later than December 31, 2009. The option hereby granted will expire on
December 31, 2009.
     (b) Payment. Payment of the purchase price for, and delivery of
certificates for, the Firm Securities shall be made at the offices of Shearman &
Sterling LLP, 599 Lexington Avenue, New York, NY 10022, or at such other place
as shall be agreed upon by the Representative and the Company, at 9:00 A.M.
(Eastern time) on the fourth business day after the date hereof, or such other
time not later than ten business days after such date as shall be agreed upon by
the Representative and the Company, and with respect to the Optional Securities,
9:00 A.M. (Eastern time), on the date specified by the Representative in the
written notice given by the

12



--------------------------------------------------------------------------------



 



Representative of the election to purchase such Optional Securities, or such
other time and date as the Representative and the Company may agree upon in
writing. The time and date for delivery of the Firm Securities is herein called
the “First Closing Time”, the time and date for delivery of the Optional
Securities, if not the First Closing Time, is herein called the “Second Closing
Time”, and each such time and date of payment and delivery being herein called a
“Closing Time”. Payment shall be made to the Company by wire transfer of
immediately available funds to a bank account designated by the Company, against
delivery to the Initial Purchasers of certificates for the Securities to be
purchased by it.
     (c) Denominations; Registration. Certificates for the Securities shall be
in such denominations ($1,000 or integral multiples of $1,000 in excess thereof)
and registered in such names as the Initial Purchasers may request in writing at
least one full business day before the Closing Time. The certificates
representing the Securities will be made available for examination and packaging
by the Initial Purchasers in The City of New York not later than 10:00 A.M.
(Eastern time) on the business day prior to the Closing Time.
     (d) Initial Purchasers Supplemental Disclosure Document. Each Initial
Purchaser represents and agrees that, without the prior consent of the Company,
other than one or more term sheets relating to the Securities containing
customary information and conveyed to purchasers of Securities, it has not made
and will not make any offer relating to the Securities that, if the offering of
the Securities contemplated by this Agreement were conducted as a public
offering pursuant to a registration statement filed under the 1933 Act with the
Commission, would constitute a “free writing prospectus,” as defined in Rule 405
under the 1933 Act (any such offer (other than any such term sheets), is
hereinafter referred to as an “Initial Purchaser Supplemental Disclosure
Document”).
     SECTION 3. Covenants of the Company. The Company and each of the
Guarantors, jointly and severally, covenants with each Initial Purchaser as
follows:
     (a) Offering Circular. The Company will prepare the Offering Circular in a
form approved by the Initial Purchasers and will not make any amendment or
supplement to the Offering Circular which shall be reasonably disapproved by the
Initial Purchasers promptly after reasonable notice thereof. The Company will
promptly furnish to each Initial Purchaser, without charge, such number of
written and electronic copies of the Offering Circular and any amendments and
supplements thereto and documents incorporated by reference therein as such
Initial Purchaser may reasonably request.
     (b) Notice and Effect of Material Events. The Company will promptly notify
the Initial Purchasers, and, if requested by the Representative, confirm such
notice in writing, of (x) any filing made by the Company of information relating
to the offering of the Securities with any securities exchange or any other
regulatory body in the United States or any other jurisdiction, and (y) prior to
the completion of the placement of the offered Securities by the Initial
Purchasers as evidenced by a notice in writing from the Initial Purchasers to
the Company, any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries considered as one enterprise which (i) make any
statement in the Pricing Circular or the Offering Circular false or misleading
or (ii) are not disclosed in the Pricing Circular or the Offering Circular. In
such event or if during such time any event shall occur as a result of which it
is necessary, in the reasonable opinion of any of the Company, its counsel, the
Initial Purchasers or counsel for the Initial Purchasers, to amend or supplement
the Offering Circular in order that the Offering Circular not include any

13



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances then existing, the Company will forthwith amend or supplement the
Offering Circular by preparing and furnishing to the Initial Purchasers an
amendment or amendments of, or a supplement or supplements to, the Offering
Circular (in form and substance satisfactory in the reasonable opinion of the
Initial Purchasers or counsel for the Initial Purchasers) so that, as so amended
or supplemented, the Offering Circular will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing at the time it is
delivered to a Subsequent Purchaser, not misleading.
     (c) Amendments and Supplements to the Offering Circular; Company
Supplemental Disclosure Document. The Company will advise the Initial Purchasers
promptly of any proposal to amend or supplement the Offering Circular and will
not effect such amendment or supplement without the consent of the Initial
Purchasers. Neither the consent of the Initial Purchasers, nor the delivery by
any Initial Purchaser of any such amendment or supplement, shall constitute a
waiver of any of the conditions set forth in Section 5 hereof. The Company and
each Guarantor, jointly and severally, represents and agrees that, without the
prior consent of Goldman, Sachs & Co., it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the 1933 Act with the Commission, would
constitute an “issuer free writing prospectus,” as defined in Rule 433 under the
1933 Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”). Any Company Supplemental Disclosure Document or Initial
Purchaser Supplemental Disclosure Document the use of which has been consented
to by the Company and Goldman, Sachs & Co. is listed on Schedule D(ii) hereto.
     (d) Qualification of Securities for Offer and Sale. The Company will use
its best efforts, in cooperation with the Initial Purchasers, to qualify the
offered Securities and the shares of Stock issuable upon conversion of the
Securities, for offering and sale under the applicable securities laws of such
states and other jurisdictions as the Representative may designate and to
maintain such qualifications in effect as long as required for the sale of the
Securities; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
     (e) DTC. The Company will cooperate with the Initial Purchasers and use its
best efforts to permit the offered Securities to be eligible for clearance and
settlement through the facilities of DTC.
     (f) Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Offering Circular
under “Use of Proceeds”.
     (g) No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company in violation of any applicable
securities laws.
     (h) Restriction on Sale of Securities. During a period of 90 days from the
date of the Offering Circular, the Company will not, without the prior written
consent of Goldman, Sachs & Co., directly or indirectly, issue, sell, offer, or
agree to sell, pledge, grant any option for the sale

14



--------------------------------------------------------------------------------



 



of, or otherwise dispose of, any shares of Stock or any securities of the
Company or any of the Guarantors that are substantially similar to the
Securities or the Stock, including but not limited to any options or warrants to
purchase shares of Stock or any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than pursuant to employee or director
stock option plans existing on, or upon the conversion or exchange of
convertible or exchangeable securities outstanding as of, the date of this
Agreement).
     (i) Availability of Stock. The Company will reserve and keep available at
all times, free of preemptive rights, shares of Stock (which shares shall be on
the same terms as the Company’s authorized and issued common stock) for the
purpose of enabling the Company to satisfy any obligations to issue shares of
its Stock upon conversion of the Notes.
     (j) Listing. The Company will use its commercially reasonable efforts to
list, subject to notice of issuance, the shares of Stock issuable upon
conversion of the Securities on the New York Stock Exchange;
     (k) Reporting Requirements. Until the offering of the Securities is
complete, the Company will file all documents required to be filed with the
Commission pursuant to the 1934 Act within the time periods required by the 1934
Act and the 1934 Act Regulations. So long as the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
1933 Act, at any time when the Company is not subject to Section 13 or 15(d) of
the 1934 Act, for the benefit of holders from time to time of Securities, the
Company agrees to furnish at its expense, upon request, to holders of Securities
and prospective purchasers of Securities information (the “Additional Issuer
Information”) satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the 1933 Act.
     SECTION 4. Payment of Expenses. (a) Expenses. The Company will pay all
expenses incident to the performance of its obligations under this Agreement,
including (i) the preparation, printing and delivery to the Initial Purchasers
and any filing of the Preliminary Offering Circular and the Offering Circular
(including financial statements and any schedules or exhibits and any documents
incorporated therein by reference) and of each amendment or supplement thereto
or of any Company Supplemental Disclosure Document, (ii) the preparation,
printing and delivery to the Initial Purchasers of this Agreement, the
Indenture, the Securities, the Guarantees and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Securities or the issuance and delivery of the Stock issuable upon
conversion thereof, (iii) the preparation, issuance and delivery of the
certificates for the Securities to the Initial Purchasers and the certificates
for the Stock issuable upon conversion thereof, including any transfer taxes,
any stamp or other duties payable upon the sale, issuance and delivery of the
Securities to the Initial Purchasers, the issuance and delivery of Stock
issuable upon conversion thereof and any charges of DTC in connection therewith,
(iv) the fees and disbursements of the Company’s counsel, accountants and other
advisors, (v) the qualification of the Securities and the shares of Stock
issuable upon conversion of the Securities under securities laws in accordance
with the provisions of Section 3(d) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Initial Purchasers in
connection therewith and in connection with the preparation of the Blue Sky
Memorandum and any supplement thereto, (vi) any fees of Financial Industry
Regulatory Authority (“FINRA”) in connection with the offering of the
Securities, (vii) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities, (viii) the fees and expenses of any transfer agent, (ix) any
cost incurred in connection with the listing of the shares of Stock issuable
upon conversion of the Securities, and (x) the costs and

15



--------------------------------------------------------------------------------



 



expenses relating to investor presentations on any “road show” undertaken in
connection with the marketing of the Securities, including without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations, travel and lodging expenses of the representatives and officers
of the Company and any such consultants, and the cost of aircraft and other
transportation chartered in connection with the road show.
     (b) Termination of Agreement. If this Agreement is terminated by the
Representative prior to the Closing time in accordance with the provisions of
Section 5 or Section 10(a)(i) hereof, the Company shall reimburse the Initial
Purchasers for all of its reasonable out-of-pocket expenses, including the fees
and disbursements of Shearman & Sterling LLP, counsel for the Initial
Purchasers.
     SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations
of the several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company and the Guarantors contained in
Section 1 hereof as of the date hereof and as of each Closing Time or in
certificates of any officer of the Company or any Guarantor delivered pursuant
to the provisions hereof, to the performance by the Company and each of the
Guarantors of its covenants and other obligations hereunder, and to the
following further conditions:
     (a) Opinions of Counsels for Company. At each Closing Time, the Initial
Purchasers shall have received from (i) Cheri T. Holley, Vice President,
Secretary and General Counsel of the Company, an opinion letter, dated as of
such Closing Time satisfactory to counsel for the Initial Purchasers, to the
effect set forth in Exhibit A-1, (ii) Bodman LLP, counsel for the Company, an
opinion letter, dated as of such Closing Time satisfactory to counsel for the
Initial Purchasers, to the effect set forth in Exhibit A-2 and (iii)
Schmiedeskamp, Robertson, Neu & Mitchell LLP, Illinois counsel for the Company
and counsel for the Guarantors, an opinion letter dated as of such Closing Time
satisfactory to counsel for the Initial Purchasers, to the effect set forth in
Exhibit A-3. Such counsels may also state that, insofar as such opinions involve
factual matters, they have relied, to the extent they deem proper, upon
certificates of officers of the Company and its subsidiaries and certificates of
public officials.
     (b) Opinion of Counsel for Initial Purchasers. At each Closing Time, the
Initial Purchasers shall have received the opinion, dated as of such Closing
Time, of Shearman & Sterling LLP, counsel for the Initial Purchasers. In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York and the federal laws
of the United States, upon the opinions of counsel satisfactory to the Initial
Purchasers. Such counsel may also state that, insofar as such opinion involves
factual matters, they have relied, to the extent they deem proper, upon
certificates of officers of the Company and its subsidiaries and certificates of
public officials.
     (c) Company Officers’ Certificate. At each Closing Time, there shall not
have been, since the date hereof or since the respective dates as of which
information is given in the Pricing Circular and the Offering Circular, any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Initial Purchasers shall have received a
certificate

16



--------------------------------------------------------------------------------



 



of the Chief Executive Officer and of the Chief Financial Officer of the
Company, dated as of such Closing Time, to the effect that (i) there has been no
such material adverse change, (ii) the representations and warranties in
Section 1 hereof are true and correct with the same force and effect as though
expressly made at and as of such Closing Time, and (iii) the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied at or prior to such Closing Time.
     (d) Guarantor Officers’ Certificate. At each Closing Time, the Initial
Purchasers shall have received a certificate of an executive officer of each
Guarantor, dated as of such Closing Time, to the effect that (i) the
representations and warranties of each such Guarantor contained in Section 1
hereof are true and correct with the same force and effect as though expressly
made at and as of such Closing Time and (ii) each such Guarantor has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to such Closing Time.
     (e) Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from
PricewaterhouseCoopers LLP a letter dated such date, in form and substance
satisfactory to the Representative, together with signed or reproduced copies of
such letter for the Initial Purchasers containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information contained in the Pricing Circular and the Offering Circular, except
that the specified date referred to shall be a date no more than three business
days prior to the date hereof.
     (f) Bring-down Comfort Letter. At each Closing Time, the Initial Purchasers
shall have received from PricewaterhouseCoopers LLP a letter, dated as of such
Closing Time, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (e) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to such
Closing Time.
     (g) Lock-Up Agreements. On or prior to the date hereof, the Company shall
have furnished to the Representative an agreement in the form set forth in
Exhibit A-4 hereto from each officer and director of the Company and any trust
or entity which holds shares of Stock beneficially owned by such officer or
director, and such agreement shall be in full force and effect on each Closing
Time.
     (h) Rating Agencies. At each Closing Time, (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities by Standard &
Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc. (“S&P”),
or Moody’s Investors Service, Inc. (“Moody’s) and (ii) neither Moody’s nor S&P
shall have publicly announced that it has under surveillance or review, with
possible negative implications, its rating of any of the Company’s debt
securities
     (i) Indenture. At or prior to the Closing Time, the Company, the Guarantors
and the Trustee shall have executed and delivered the Indenture.
     (j) CFO Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chief Financial Officer of the
Company, dated as of the Closing Date, in the form set forth in Exhibit A-5.

17



--------------------------------------------------------------------------------



 



     (k) Additional Documents. At each Closing Time, counsel for the Initial
Purchasers shall have been furnished with such documents, certificates and
opinions as they may reasonably request for the purpose of enabling them to pass
upon the issuance and sale of the Securities as herein contemplated, or in order
to evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company and each of the Guarantors in connection with the issuance
and sale of the Securities as herein contemplated shall be satisfactory in form
and substance to the Representative and counsel for the Initial Purchasers.
     (l) Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement or, in the case of any condition to the purchase of Optional
Securities, on a Closing Time which is after the First Closing Time, the
obligations of the several Initial Purchasers to purchase the relevant Optional
Securities, may be terminated by the Representative by notice to the Company at
any time at or prior to such Closing Time and such termination shall be without
liability of any party to any other party except as provided in Section 4 and
except that Sections 1, 7, 8 and 9 shall survive any such termination and remain
in full force and effect until the applicable statute of limitations has
expired.
SECTION 6. Subsequent Offers and Resales of the Securities.
     (a) Offer and Sale Procedures. Each of the Initial Purchasers and the
Company hereby establish and agree (and each Initial Purchaser agrees on behalf
of any person acting on its behalf) to observe the following procedures in
connection with the offer and sale of the Securities:
     (i) Offers and Sales. Offers and sales of the Securities shall be made only
to such persons and in such manner as is contemplated by the Offering Circular.
     (ii) No General Solicitation. No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act) will be used
in the United States in connection with the offering or sale of the Securities.
     (iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank
Subsequent Purchaser of a Security acting as a fiduciary for one or more third
parties, each third party shall, in the judgment of the Initial Purchasers, be a
“qualified institutional buyer” within the meaning of Rule 144A under the 1933
Act (a “Qualified Institutional Buyer”) or other permitted investor pursuant to
the 1933 Act or 1933 Act Regulations.
     (iv) Subsequent Purchaser Notification. Each Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. affiliates to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the 1933 Act,
(B) are being sold to them without registration under the 1933 Act in reliance
on Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, (2) under a registration statement that
has been declared effective under the Securities Act, or (3) to a person whom
the seller reasonably believes is a Qualified Institutional Buyer that is
purchasing such Securities

18



--------------------------------------------------------------------------------



 



for its own account or for the account of a Qualified Institutional Buyer to
whom notice is given that the offer, sale or transfer is being made in reliance
on Rule 144A, all in compliance with Rule 144A (if available), or (y) pursuant
to another available exemption from registration under the 1933 Act.
     (v) Minimum Principal Amount. No sale of the Securities to any one
Subsequent Purchaser will be for less than U.S. $1,000 principal amount and no
Security will be issued in a smaller principal amount. If the Subsequent
Purchaser is a non-bank fiduciary acting on behalf of others, each person for
whom it is acting must purchase at least U.S. $1,000 principal amount of the
Securities.
     (vi) Restriction on Transfer. The transfer restrictions and the other
provisions set forth in the Offering Circular under the caption “Transfer
Restrictions,” including the legend required thereby, shall apply to the
Securities except as otherwise agreed by the Company and the Initial Purchasers.
Following the sale of the Securities by the Initial Purchasers to each
Subsequent Purchaser pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the 1933 Act, arising from or relating to any subsequent
resale or transfer of any Security.
     (b) Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:
     (i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.
     (ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.
     (iii) Restriction on Repurchases. Until the expiration of two years after
the original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions).

19



--------------------------------------------------------------------------------



 



     (c) Qualified Institutional Buyer. Each Initial Purchaser severally and not
jointly represents and warrants to, and agrees with, the Company that, as of the
date hereof and as of the Closing Date, it is a Qualified Institutional Buyer.
SECTION 7. Indemnification.
     (a) Indemnification of Initial Purchasers. The Company and each of the
Guarantors, jointly and severally, will indemnify and hold harmless each Initial
Purchaser against any losses, claims, damages or liabilities, joint or several,
to which such Initial Purchaser may become subject, under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Circular, the Pricing Circular, the Offering Circular, or any amendment or
supplement thereto, any Company Supplemental Disclosure Document, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, and will
reimburse each Initial Purchaser for any legal or other expenses reasonably
incurred by such Initial Purchaser in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
the Company and each of the Guarantors shall not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through Goldman, Sachs & Co. expressly for use therein.
     (b) Indemnification of Company. Each Initial Purchaser will indemnify and
hold harmless the Company and each of the Guarantors, severally and not jointly,
against any losses, claims, damages or liabilities to which the Company or any
Guarantor may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in any Preliminary Offering Circular, the
Pricing Circular, the Offering Circular or any such amendment or supplement, or
any Company Supplemental Disclosure Document in reliance upon and in conformity
with written information furnished to the Company by such Initial Purchaser
through Goldman, Sachs & Co. expressly for use therein; and will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending any such action or claim as such
expenses are incurred.
     (c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under subsection (a) or (b) above of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify the indemnifying party in writing of the commencement thereof; but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party otherwise than under such
subsection. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the

20



--------------------------------------------------------------------------------



 



extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.
     SECTION 8. Contribution. If the indemnification provided for in Section 7
is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) of Section 7 in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other from the offering of the Securities. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (c) of Section 7, then each indemnifying party
shall contribute to such amount paid or payable by such indemnified party in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Company and the Guarantors on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Initial Purchasers, in each case as
set forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantors on the one
hand or the Initial Purchasers on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, the Guarantors and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 8. The amount paid or payable by an indemnified party
as a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by

21



--------------------------------------------------------------------------------



 



reason of such untrue or alleged untrue statement or omission or alleged
omission. The Initial Purchasers’ obligations in this Section 8 to contribute
are several in proportion to their respective underwriting obligations and not
joint.
     The obligations of the Company and the Guarantors under Section 7 and this
Section 8 shall be in addition to any liability which the Company and the
Guarantors may otherwise have and shall extend, upon the same terms and
conditions, to any affiliate of each Initial Purchaser and each person, if any,
who controls any Initial Purchaser within the meaning of the 1933 Act; and the
obligations of the Initial Purchasers under Section 7 and this Section 8 shall
be in addition to any liability which the respective Initial Purchaser may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and the Guarantors and to each person, if
any, who controls the Company within the meaning of the 1933 Act.
     SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company or the Guarantors
and (ii) delivery of and payment for the Securities.
     SECTION 10. Termination of Agreement.
     (a) Termination; General. The Representative may terminate this Agreement,
by notice to the Company, at any time at or prior to Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in any Preliminary Offering Circular, the
Pricing Circular, the Offering Circular or any amendment or supplement thereto,
or any Company Supplemental Disclosure Document, any material adverse change, or
any development involving a prospective material adverse change, in or affecting
the general affairs, management, financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, such as
to make it, in the judgment of the Representative, impracticable or inadvisable
to market the Securities on the terms and in the manner contemplated by this
Agreement and the Offering Circular, or (ii) if there has occurred any material
adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representative, impracticable or inadvisable to market the
Securities on the terms and in the manner contemplated by this Agreement and the
Offering Circular or to enforce contracts for the sale of the Securities, or
(iii) if trading in any securities of the Company has been suspended or
materially limited by the Commission or the NYSE, or if trading generally on the
American Stock Exchange or the NYSE or in The Nasdaq Stock Market has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by such system or by order of the Commission, FINRA or any other
governmental authority, or (iv) if a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.

22



--------------------------------------------------------------------------------



 



     (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 7,
8 and 9 shall survive such termination and remain in full force and effect until
the applicable statute of limitations has expired.
     SECTION 11. Default by One or More of the Initial Purchasers. (a) If any
Initial Purchaser shall default in its obligation to purchase the Securities
which it has agreed to purchase hereunder, you may in your discretion arrange
for you or another party or other parties to purchase such Securities on the
terms contained herein. If within thirty-six hours after such default by any
Initial Purchaser you do not arrange for the purchase of such Securities, then
the Company shall be entitled to a further period of thirty-six hours within
which to procure another party or other parties satisfactory to you to purchase
such Securities on such terms. In the event that, within the respective
prescribed periods, you notify the Company that you have so arranged for the
purchase of such Securities, or the Company notifies you that it has so arranged
for the purchase of such Securities, you or the Company shall have the right to
postpone a Closing Time for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering Circular,
or in any other documents or arrangements, and the Company agrees to prepare
promptly any amendments to the Offering Circular which in your opinion may
thereby be made necessary. The term “Initial Purchaser” as used in this
Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities to be purchased at such Closing
Time, then the Company shall have the right to require each non-defaulting
Initial Purchaser to purchase the principal amount of Securities which such
Initial Purchaser agreed to purchase hereunder at such Closing Time and, in
addition, to require each non-defaulting Initial Purchaser to purchase its pro
rata share (based on the principal amount of Securities which such Initial
Purchaser agreed to purchase hereunder) of the Securities of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made; but nothing herein shall relieve a defaulting Initial Purchaser from
liability for its default.
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Initial Purchaser or Initial Purchasers by you and the Company
as provided in subsection (a) above, the aggregate principal amount of
Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Closing Time, or
if the Company shall not exercise the right described in subsection (b) above to
require non-defaulting Initial Purchasers to purchase Securities of a defaulting
Initial Purchaser or Initial Purchasers, then this Agreement (or, with respect
to the Second Closing Time, the obligations of the Initial Purchasers to
purchase and of the Company to sell the Optional Securities) shall thereupon
terminate, without liability on the part of any non-defaulting Initial Purchaser
or the Company, except for the expenses to be borne by the Company and the
Initial Purchasers as provided in Section 4 hereof and the indemnity and
contribution agreements in Sections 7 and 8 hereof; but nothing herein shall
relieve a defaulting Initial Purchaser from liability for its default.
     SECTION 12. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Initial
Purchasers shall be directed to the Representative at Goldman, Sachs & Co., 200
West Street, New York, New York 10282,

23



--------------------------------------------------------------------------------



 



Attention: Registration Department; and notices to the Company and the
Guarantors shall be directed to them at Titan International, Inc., 2701 Spruce
Street, Quincy, Illinois 62301, attention of Cheri T. Holley, Vice President,
Secretary and General Counsel, facsimile no. (217) 228-3040, with a copy to
Bodman LLP, 6th Floor at Ford Field, 1901 St. Antoine Street, Detroit Michigan
48226; attention Barbara A. Bowman, facsimile no. (313) 393-7579.
     In accordance with the requirements of the USA PATRIOT Act, the Initial
Purchasers are required to obtain, verify and record information that identifies
their clients, including the Company, which information may include the name and
address of their clients, as well as other information that will allow the
Initial Purchasers to properly identify their clients.
     SECTION 13. No Advisory or Fiduciary Relationship. The Company and each of
the Guarantors acknowledges and agrees that (a) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the Initial Purchasers, on the other hand, (b) in
connection with the offering contemplated hereby and the process leading to such
transaction each Initial Purchaser is and has been acting solely as a principal
and is not the agent or fiduciary of the Company or any Guarantor, or its
shareholders, creditors, employees or any other party, (c) no Initial Purchaser
has assumed or will assume an advisory or fiduciary responsibility in favor of
the Company or any Guarantor with respect to the offering contemplated hereby or
the process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company or any Guarantor on other matters)
and no Initial Purchaser has any obligation to the Company or any Guarantor with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement, (d) each Initial Purchaser and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of each of the Company and the Guarantors, and
(e) no Initial Purchaser has provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company and each
of the Guarantors has consulted its own legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.
     SECTION 14. Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Guarantors and the Company and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers, the Guarantors and the Company and their respective
successors and the controlling persons and officers and directors referred to in
Sections 7 and 8 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Initial
Purchasers, the Guarantors and the Company and their respective successors, and
said controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor by reason merely of such purchase.
     SECTION 15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     SECTION 16. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

24



--------------------------------------------------------------------------------



 



     SECTION 17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     SECTION 18. Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.
     SECTION 19. Partial Unenforceability. The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

25



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers, the Guarantors and the Company in accordance with its
terms.

            Very truly yours,


TITAN INTERNATIONAL, INC.
      By           Name:           Title:             GUARANTORS:

TITAN WHEEL CORPORATION OF ILLINOIS
      By           Name:           Title:             TITAN WHEEL CORPORATION OF
IOWA
      By           Name:           Title:             TITAN WHEEL CORPORATION OF
SOUTH CAROLINA
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            TITAN WHEEL CORPORATION OF VIRGINIA
      By           Name:           Title:             TITAN INVESTMENT
CORPORATION           By           Name:           Title:             TITAN TIRE
CORPORATION
      By           Name:           Title:             TITAN TIRE CORPORATION OF
BRYAN       By           Name:           Title:             TITAN TIRE
CORPORATION OF FREEPORT
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            TITAN TIRE CORPORATION OF NATCHEZ
      By           Name:           Title:             TITAN TIRE CORPORATION OF
TEXAS
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          CONFIRMED AND ACCEPTED,
     as of the date first above written:


GOLDMAN, SACHS & CO.
      By           (Goldman, Sachs & Co.)               

     On behalf of each of the Initial Purchasers

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Aggregate     Principal     Amount of Firm     Securities to be
Initial Purchasers   Purchased
Goldman, Sachs & Co.
  $ 112,500,000
KeyBanc Capital Markets Inc.
      12,500,000
Oppenheimer & Co. Inc.
      12,500,000
Sterne, Agee & Leach, Inc.
      12,500,000
Total
  $ 150,000,000

Sch A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
TITAN INTERNATIONAL, INC.
$150,000,000 5.625% Senior Subordinated Convertible Notes due 2017
     1. The initial public offering price of the Securities shall be 100% of the
principal amount thereof, plus accrued interest, if any, from the date of
issuance.
     2. The purchase price to be paid by the Initial Purchasers for the
Securities shall be 96.5% of the principal amount thereof.
     3. The interest rate on the Securities shall be 5.625% per annum.
     4. The Securities shall be convertible into shares of common stock, no par
value, of the Company at an initial conversion price of $10.75 per share
(equivalent to a conversion rate of 93.0016 shares per $1,000 principal amount
of Securities).

Sch B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
DOMESTIC SUBSIDIARIES

                      Jurisdiction of   Percentage Name of Subsidiary  
Incorporation   Ownership
Titan Marketing Services, Inc.*
  Illinois     100 %
Titan Wheel Corporation of Illinois
  Illinois     100 %
Titan Wheel Corporation of Iowa
  Iowa     100 %
Titan Wheel Corporation of South Carolina
  South Carolina     100 %
Titan Wheel Corporation of Virginia
  Virginia     100 %
Titan Investment Corporation
  Illinois     100 %
Titan Tire Corporation
  Illinois     100 %
Titan Tire Corporation of Bryan
  Ohio     100 %
Titan Tire Corporation of Freeport
  Illinois     100 %
Titan Tire Corporation of Natchez
  Mississippi     100 %
Titan Tire Corporation of Texas
  Texas     100 %
Titan Distribution, Inc.*
  Illinois     100 %
Dyneer Corporation*
  Delaware     100 %
Dico, Inc.*
  Delaware     100 %
Automation International, Inc.*
  Illinois     100 %
Automotive Wheels, Inc.*
  California     100 %
Nieman’s, Ltd.*
  Iowa     100 %
Titan Credit Corporation*
  Nevada     100 %
Titan Wheel Corporation of Nevada*
  Nevada     100 %

 

*    Designates subsidiary whose total assets as of the date hereof are less
than $250,000

Sch C-1



--------------------------------------------------------------------------------



 



SCHEDULE D

(i)   Additional Documents Incorporated by Reference: None.   (ii)   Approved
Supplemental Disclosure Documents: Investor Presentation / Road Show

Sch D-1



--------------------------------------------------------------------------------



 



SCHEDULE E
Final Pricing Term Sheet
Dated December 15, 2009

      Issuer:   Titan International, Inc. (NYSE: TWI) (the “Company”)      
Issue:   5.625% Convertible Senior Subordinated Notes due 2017 (the “Notes”)    
  Aggregate Principal Amount:   $150,000,000       Over-allotment Option:  
$22,500,000       Offering Price:   100% of the principal amount of the Notes,
plus accrued interest, if any, from the Settlement Date       Interest Rate:  
5.625% per annum       Interest Payment Dates:   January 15 and July 15 of each
year, beginning on July 15, 2010       Maturity:   January 15, 2017      
Reference Price:   $7.82, the closing sale price for the Company’s common stock
on the New York Stock Exchange on December 15, 2009       Base Conversion
Premium:   Approximately 37.5% over the reference price       Base Conversion
Price:   Approximately $10.75, subject to adjustment       Base Conversion Rate:
  93.0016 shares of common stock per $1,000 principal amount of Notes, subject
to adjustment       Incremental Share Factor:   9.3002 shares of common stock
per $1,000 principal amount of Notes, subject to adjustment       Daily Share
Cap   1/10th of 102.3018 shares of common stock (subject to adjustment)      
Fundamental Change:   If the Company undergoes a “fundamental change” (as
defined in the Preliminary Offering Circular under “Description of Notes —
Fundamental Change”), each holder of the Notes will have the option to require
the Company to repurchase all or any portion of such holder’s Notes. The
fundamental change repurchase price will be 100% of the principal amount of the
Notes to be repurchased plus any accrued and unpaid interest to, but not
including, the fundamental change repurchase date.       Optional Redemption by
the Company:   The Company may not redeem the Notes prior to January 20, 2014.
Beginning January 20, 2014, the Company may redeem for cash all or part of the
Notes but only if the closing sale price of the Company’s common stock for 20 or
more trading days in a period of 30 consecutive trading days ending on the
trading day prior to the date

Sch E-1



--------------------------------------------------------------------------------



 



          the Company provides the notice of redemption exceeds 130% of the base
conversion price in effect on each such trading day. The redemption price will
equal the sum of 100% of the principal amount of the Notes to be redeemed plus
accrued and unpaid interest to, but not including, the redemption date, plus a
“make-whole premium” payment in cash, shares of the Company’s common stock or a
combination of cash and shares of the Company’s common stock, at the Company’s
option, equal to the sum of the present values of the remaining scheduled
payments of interest on the Notes to be redeemed through January 15, 2017
(excluding interest accrued to, but excluding, the redemption date). The present
values of the remaining interest payments will be computed using a discount rate
equal to 2.5%.       Use of Proceeds:   The Company expects that the net
proceeds from the offering to be approximately $144.4 million after deducting
the discount to the initial purchasers and estimated expenses related to the
offering of Notes. The Company intends to use the net proceeds from the offering
for general corporate purposes, including financing potential future
acquisitions and repayment of existing debt obligations.       Capitalization:  
On an as adjusted basis, giving effect to this offering, as of September 30,
2009, the Company would have had cash and cash equivalents of approximately
$189.7 million, total debt outstanding of approximately $343.8 million and a
total capitalization of approximately $630.6 million.       Sales to Affiliates:
  Affiliates of the Company that are not qualified institutional buyers may
purchase up to $1.5 million principal amount of Notes in this offering. The
Company may grant such affiliates certain registration rights, and the Notes
issued to such affiliates will be initially issued in certificated form.      
Sole Book-Running Managers:   Goldman, Sachs & Co.       Co-Managers:   KeyBanc
Capital Markets Inc., Oppenheimer & Co. Inc. and Sterne, Agee & Leach, Inc.    
  Trade Date:   December 15, 2009       Settlement Date:   December 21, 2009    
  Listing:   None       CUSIP:   888305 AA7       ISIN:   US888305AA73      
Adjustment to Conversion Rate Upon a Make-Whole Adjustment Event:   The
following table sets forth the adjustments to the conversion rate, expressed as
a number of additional shares to be received per $1,000 in principal amount of
the Notes, in the event of a make-whole adjustment event (as defined in the
Preliminary Offering Circular):

Sch E-2



--------------------------------------------------------------------------------



 



Make-whole reference date

                                                                               
                              Share Price   Effective Date   $7.82     $8.25    
$8.75     $9.50     $10.50     $12.00     $14.00     $16.00     $18.00    
$20.00     $22.50     $27.50     $35.00   21-Dec-09     34.8756       34.8756  
    33.3921       30.5596       27.5941       22.3546       16.9076      
12.9694       9.9830       7.6393       5.3314       2.0321       0.0000  
15-Jan-11     34.8756       32.9902       30.7796       28.0516       25.2423  
    20.2434       15.0977       11.4089       8.6318       6.4607       4.3274  
    1.2815       0.0000   15-Jan-12     34.8756       30.5855       28.3704    
  25.6843       22.9635       18.1515       13.2708       9.8285       7.2582  
    5.2604       3.3048       0.5202       0.0000   15-Jan-13     34.8756      
28.4135       26.0804       23.3115       20.5939       15.9132       11.2809  
    8.0871       5.7404       3.9329       2.1750       0.0000       0.0000  
15-Jan-14     34.8756       28.2105       23.7730       20.7681       17.9421  
    13.3164       8.9309       6.0230       3.9383       2.3541       0.8255    
  0.0000       0.0000   15-Jan-15     34.8756       28.2105       21.5502      
18.0323       14.8622       10.1870       6.0826       3.5411       1.7908      
0.4866       0.0000       0.0000       0.0000   15-Jan-16     34.8756      
28.2105       21.2841       14.8561       10.8796       6.0179       2.3975    
  0.4508       0.0000       0.0000       0.0000       0.0000       0.0000  
15-Jan-17     34.8756       28.2105       21.2841       12.2615       2.2365    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000       0.0000  

The exact share prices and effective dates may not be set forth in the table
above, in which case:

  •   If the share price is between two share price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower share price
amounts and the two effective dates, as applicable, based on a 365-day year.    
•   If the share price is greater than $35.00 per share, subject to adjustment,
no additional shares will be issued upon conversion.     •   If the share price
is less than $7.82 per share (the closing price of the common stock on the date
hereof), subject to adjustment, no additional shares will be issued upon
conversion.

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion exceed 127.8772 shares per $1,000
principal amount of Notes, subject to adjustments in the same manner as the base
conversion rate (and the incremental share factor) as set forth under
“Description of Notes—Conversion Rate Adjustments” in the Preliminary Offering
Circular.
 
This communication is intended for the sole use of the person to whom it is
provided by the sender.

Sch E-3



--------------------------------------------------------------------------------



 



These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.
This term sheet relates only to the Notes described herein and should be read
together with the Company’s Preliminary Offering Circular dated December 14,
2009 (including the documents incorporated by reference therein) relating to the
Notes (the “Preliminary Offering Circular”) before making a decision in
connection with an investment in the Notes. The information in this term sheet
supersedes the information in the Company’s Preliminary Offering Circular to the
extent that it is inconsistent therewith. Terms used herein but not defined
herein shall have the respective meanings as set forth in the Preliminary
Offering Circular.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

Sch E-4



--------------------------------------------------------------------------------



 



Exhibit A-1
FORM OF OPINION OF CHERI T. HOLLEY, VICE PRESIDENT, SECRETARY AND
GENERAL COUNSEL OF THE COMPANY
TO BE DELIVERED PURSUANT TO
SECTION 5(a)(i)

A-1-1



--------------------------------------------------------------------------------



 



Exhibit A-2
FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(a)(ii)
     (i) Except as described in the Pricing Circular and the Offering Circular,
there are no preemptive or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any shares of capital stock of the
Company pursuant to the Company’s charter or by-laws or any agreement or other
instrument filed as an exhibit to the documents incorporated by reference into
the Pricing Circular and the Offering Circular.
     (ii) Assuming the due authorization, execution and delivery of the
Indenture by the Company and the Trustee, the Indenture constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or other similar laws relating to or
affecting enforcement of creditors’ rights generally, or by general principles
of equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
     (iii) The Securities are in the form contemplated by the Indenture and,
assuming the due authorization thereof by the Company, when executed by the
Company and authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and issued and delivered against payment of the purchase price therefor
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium
(including without limitation, all laws relating to fraudulent transfers), or
other similar laws relating to or affecting enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law), and will be entitled to the
benefits of the Indenture and will conform to the descriptions thereof in the
Pricing Disclosure Package and the Offering Circular.
     (iv) The Securities, the Stock and the Indenture conform to the
descriptions thereof contained in the Pricing Disclosure Package and the
Offering Circular.
     (v) The documents incorporated by reference in the Pricing Circular and the
Offering Circular (other than the financial statements and supporting schedules
therein and the Proxy Statement filed with the Commission on March 30, 2009, as
to which no opinion need be rendered), when they were filed with the Commission
complied as to form in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission thereunder.
     (vi) The information in the Pricing Circular and the Offering Circular
under “Description of Our Capital Stock”, “Description of Other Indebtedness”,
“Description of Notes”, “Certain U.S. Federal Income Tax Considerations” and
“Plan of Distribution” to the extent that it constitutes matters of law,
summaries of legal matters, the Company’s charter and by-laws or legal
proceedings, or legal conclusions, has been reviewed by us and is complete, fair
and accurate in all material respects.

A-2-1



--------------------------------------------------------------------------------



 



     (vii) Upon issuance and delivery of the Securities in accordance with the
Purchase Agreement and the Indenture, the Securities will be convertible at the
option of the holder thereof for shares of Stock in accordance with the terms of
the Securities and the Indenture; and the issuance of such shares upon such
conversion will not be subject to the preemptive or other similar rights of any
securityholder of the Company (other than pursuant to the Company’s charter or
by-laws, as to which we express no opinion).
     (viii) All descriptions in the Pricing Circular and the Offering Circular
of contracts and other documents to which the Company or any of its subsidiaries
are a party are accurate in all material respects; to the best of our knowledge,
there are no franchises, contracts, indentures, mortgages, loan agreements,
notes, leases or other instruments that would be required under the securities
laws to be described or referred to in the Pricing Circular and the Offering
Circular that are not described or referred to in the Pricing Circular and the
Offering Circular other than those described or referred to therein or
incorporated by reference thereto, and the descriptions thereof or references
thereto are complete, fair and accurate in all material respects.
     (ix) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign (other than such as may be required under the
applicable securities laws of the various jurisdictions in which the Securities
will be offered or sold, as to which we need express no opinion) is necessary or
required in connection with the due authorization, execution and delivery of the
Purchase Agreement or the due execution, delivery or performance of the
Indenture by the Company or for the offering, issuance, sale or delivery of the
Securities to the Initial Purchasers or the resale by the Initial Purchasers in
accordance with the terms of the Purchase Agreement.
     (x) It is not necessary in connection with the offer, sale and delivery of
the Securities to the Initial Purchasers and to each Subsequent Purchaser in the
manner contemplated by the Purchase Agreement and the Offering Circular to
register the Securities under the 1933 Act or to qualify the Indenture under the
1939 Act.
     (xi) The execution, delivery and performance of the Purchase Agreement, the
Indenture and the Securities and the consummation of the transactions
contemplated in the Purchase Agreement and in the Pricing Circular and the
Offering Circular (including the use of the proceeds from the sale of the
Securities as described in the Pricing Circular and the Offering Circular under
the caption “Use of Proceeds”) and compliance by the Company with its
obligations under the Purchase Agreement, the Indenture and the Securities, to
the best of our knowledge do not and will not, whether with or without the
giving of notice or lapse of time or both, conflict with or constitute a breach
of, or default or Repayment Event (as defined in Section 1(a)(xiv)) of the
Purchase Agreement) under or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
subsidiary thereof pursuant to any contract, indenture, mortgage, deed of trust,
loan or credit agreement, note, lease or any other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which it or any of
them may be bound, or to which any of the property or assets of the Company or
any subsidiary thereof is subject (except for such conflicts, breaches, defaults
or Repayment Events or liens, charges or encumbrances that would not have a
Material Adverse Effect), nor will such action result in any violation of the
provisions of the charter or by-laws of the Company or any of its subsidiaries,
or any applicable law, statute, rule, regulation, judgment, order, writ or
decree, known to us, of any government, government instrumentality or court,
domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, assets or operations.

A-2-2



--------------------------------------------------------------------------------



 



     (xii) To the best of our knowledge, no default by the Company or any
“significant subsidiary” of the Company (as such term is defined in Rule 1-02 of
Regulation S-X) exists in the due performance or observance of any material
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, loan agreement, note lease or other agreement or
instrument.
     (xiii) The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Pricing Circular and the Offering Circular will
not be required to, register as “investment company” under the 1940 Act.
     (xiv) To the best of our knowledge and other than as set forth in the
Offering Circular, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a material adverse effect on the current or future
consolidated financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries; and, to the best of such counsel’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.
     (xv) We have no reason to believe that (A) the Pricing Disclosure Package,
as of the Applicable Time (other than the financial statements and schedules and
other financial data included or incorporated by reference therein, as to which
such counsel need express no opinion), contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or (B) the Offering Circular and any further amendments or
supplements thereto made by the Company prior to the Closing Time (other than
the financial statements and schedules and other financial data included or
incorporated by reference therein, as to which such counsel need express no
opinion) contained as of its date or contains as of the Closing Time an untrue
statement of a material fact or omitted or omits, as the case may be, to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
     (xvi) In rendering such opinion, such counsel may rely (A) as to matters
involving the application of the laws of the State of Illinois, upon the opinion
of Schmiedeskamp, Robertson, Neu & Mitchell, Illinois counsel to the Company
(which opinion shall be dated and furnished to the Initial Purchasers at each
Closing Time, shall be satisfactory in form and substance to counsel for the
Initial Purchasers and shall expressly state that the Initial Purchasers may
rely on such opinion as if it were addressed to them), provided that shall state
in their opinion that they believe that they and the Initial Purchasers are
justified in relying upon such opinion, and (B), as to matters of fact (but not
as to legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. Such opinion shall not
state that it is to be governed or qualified by, or that it is otherwise subject
to, any treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

A-2-3



--------------------------------------------------------------------------------



 



Exhibit A-3
FORM OF OPINION OF COMPANY’S ILLINOIS COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(a)(iii)
     (1) The Company is duly incorporated, validly existing as a corporation and
in good standing under the laws of the State of Illinois.
     (2) The Company has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Pricing Circular
and Offering Circular and to enter into and perform its obligations under the
Purchase Agreement.
     (3) To the best of our knowledge, the Company is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.
     (4) The authorized, issued and outstanding capital stock of the Company is
as set forth in the Pricing Circular and the Offering Circular in the column
entitled “Actual” under the caption “Capitalization” (except for subsequent
issuances, if any, pursuant to the Purchase Agreement or pursuant to
reservations, agreements, employee benefit plans or the exercise of convertible
securities or options referred to in the Pricing Circular and Offering
Circular); the shares of issued and outstanding capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; and none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company. The information in the Pricing Circular and
Offering Circular under “Description of Our Common Stock” to the extent that it
constitutes matters of law, summaries of legal matters on the Company’s Charter
and Bylaws or legal conclusions, have been reviewed by us and are complete, fair
and accurate in all material respects.
     (5) Each of the Guarantors has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Circular and
Offering Circular and, to the best of our knowledge, each Guarantor is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify would not result in a Material Adverse Effect; all of
the issued and outstanding capital stock of each Guarantor has been duly
authorized and validly issued, is fully paid and non-assessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity, except for the
lien thereon in favor of the Company’s lenders as described in the Pricing
Circular and as provided for in the Credit Agreement.

A-3-1



--------------------------------------------------------------------------------



 



     (6) None of the Guarantors is in violation of its respective articles,
charter or by-laws.
     (7) Each of the Purchase Agreement, the Indenture and the Securities has
been duly authorized, executed and delivered by the Company.
     (8) Each of the Purchase Agreement, the Indenture and the Guarantees has
been duly authorized, executed and delivered by each of the Guarantors.
     (9) Each of the Guarantees constitutes a valid and binding agreement of the
respective Guarantor, enforceable against such Guarantor in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or other similar laws relating to or
affecting enforcement of creditors’ rights generally, or by general principles
of equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
     (10) The execution, delivery and performance of the Purchase Agreement, the
Indenture and the Securities and the consummation of the transactions
contemplated in the Purchase Agreement and in the Pricing Circular and Offering
Circular (including the use of the proceeds from the sale of the Securities as
described in the Offering Circular under the caption “Use of Proceeds”) and
compliance by the Company and each of the Guarantors with its obligations under
the Purchase Agreement, the Indenture and the Securities, to the best of our
knowledge do not and will not, whether with or without the giving of notice or
lapse of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined in Section 1(a)(xiv) of the Purchase Agreement)
under or result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or any Guarantor pursuant to any
contract, indenture, mortgage, deed of trust, loan or credit agreement,
including, without limitation, the Credit Agreement, note, lease or any other
agreement or instrument to which the Company or any Guarantor is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any Guarantor is subject (except for such conflicts, breaches,
defaults or Repayment Events or liens, charges or encumbrances that would not
have a Material Adverse Effect), nor will such action result in any violation of
the provisions of the charter or by-laws of the Company or any Guarantor, or any
applicable law, statute, rule, regulation, judgment, order, writ or decree,
known to us, of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Company or any Guarantor or any of their
respective properties, assets or operations.
     (11) The form of certificate used to evidence the Stock complies in all
material respects with Illinois Corporation law and any applicable requirements
contained the charter and by-laws of the Company.
     (12) The shares of Stock issuable upon conversion of the Securities have
been duly authorized and reserved for issuance upon such conversion by all
necessary corporate action and such shares, when issued upon such conversion,
will be validly issued and will be fully paid and non-assessable; and the
issuance of such shares upon such conversion will not be subject to the
preemptive or other similar rights of any securityholder of the Company under
its articles of incorporation or its by-laws.

A-3-2



--------------------------------------------------------------------------------



 



APPENDIX A TO OPINION
Guarantors

              Jurisdiction of   Percentage Name of Subsidiary   Incorporation  
Ownership Titan Wheel Corporation of Illinois   Illinois  
100%
Titan Wheel Corporation of Iowa   Iowa  
100%
Titan Wheel Corporation of South Carolina   South Carolina  
100%
Titan Wheel Corporation of Virginia   Virginia  
100%
Titan Investment Corporation   Illinois  
100%
Titan Tire Corporation   Illinois  
100%
Titan Tire Corporation of Bryan   Ohio  
100%
Titan Tire Corporation of Freeport   Illinois  
100%
Titan Tire Corporation of Natchez   Mississippi  
100%
Titan Tire Corporation of Texas   Texas  
100%

A-3-3



--------------------------------------------------------------------------------



 



Exhibit A-4
[FORM OF LOCK-UP AGREEMENT]
Titan International, Inc.
Lock-Up Agreement
December 15, 2009
Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
     Re: Titan International, Inc. — Lock-Up Agreement
Ladies and Gentlemen:
     The undersigned understands that Goldman, Sachs & Co., as representative,
proposes to enter into a Purchase Agreement on behalf of the several Initial
Purchasers named in Schedule A to such agreement (collectively, the “Initial
Purchasers”), with Titan International, Inc., an Illinois corporation (the
“Company”), providing for the offering pursuant to Rule 144A under the
Securities Act of 1933, as amended, by the Initial Purchasers of Convertible
Senior Subordinated Notes due 2017 (the “Notes”) of the Company. The Notes are
convertible into shares of the common stock, no par value (the “Common Stock”),
of the Company. Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Purchase Agreement.
     In consideration of the agreement by the Initial Purchasers to offer and
sell the Notes, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 90 days after the date of the Offering Circular covering the offering of
the Notes, the undersigned will not offer, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise dispose of any shares
of Common Stock of the Company, or any options or warrants to purchase any
shares of Common Stock of the Company, or any securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock
of the Company, whether now owned or hereinafter acquired, owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the SEC
(collectively, the “Undersigned’s Shares”).
     The foregoing restriction is expressly agreed to preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with

A-4-1



--------------------------------------------------------------------------------



 



respect to any security that includes, relates to, or derives any significant
part of its value from such shares.
     Notwithstanding the foregoing, the undersigned may transfer the
Undersigned’s Shares (i) as a bona fide gift or gifts, provided that the donee
or donees thereof agree to be bound in writing by the restrictions set forth
herein, (ii) to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, provided that the trustee of the
trust agrees to be bound in writing by the restrictions set forth herein, and
provided further that any such transfer shall not involve a disposition for
value, or (iii) with the prior written consent of Goldman, Sachs & Co. on behalf
of the Initial Purchasers. For purposes of this Lock-Up Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. In addition, notwithstanding the foregoing, if the
undersigned is a corporation, the corporation may transfer the capital stock of
the Company to any wholly-owned subsidiary of such corporation; provided,
however, that in any such case, it shall be a condition to the transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding such capital stock subject to the provisions of this Agreement and there
shall be no further transfer of such capital stock except in accordance with
this Agreement, and provided further that any such transfer shall not involve a
disposition for value. The undersigned now has, and, except as contemplated by
clause (i), (ii), or (iii) above, for the duration of this Lock-Up Agreement
will have, good and marketable title to the Undersigned’s Shares, free and clear
of all liens, encumbrances, and claims whatsoever. The undersigned also agrees
and consents to the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.
     The undersigned understands that the Company and the Initial Purchasers are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
offering. The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

            Very truly yours,

[Name of Shareholder]
      By:           Name:           Title:      

A-4-2



--------------------------------------------------------------------------------



 



         

Exhibit A-5
[FORM OF CFO CERTIFICATE]
TITAN INTERNATIONAL, INC.
Officer’s Certificate
Pursuant to Section 5(j) of the Purchase Agreement
 
     The undersigned,                                          of Titan
International, Inc., an Illinois corporation (the “Company”), in this
certificate (the “Certificate”), pursuant to Section 5(j) of the Purchase
Agreement, dated December 15, 2009 (the “Purchase Agreement”), between the
Company and Goldman, Sachs & Co., as representative of the several Initial
Purchasers named therein, relating to the Company’s 5.625% Senior Subordinated
Notes due 2017 (the “Notes”), does hereby certify that:
1. I have read Section 4.09 of the Indenture, dated as of December 28, 2006 (the
“Indenture”), among the Company, the Guarantors named therein and U.S. Bank
National Association, as trustee and the definitions relating thereto.
2. In connection with the furnishing of this Certificate, I or Company personnel
under my supervision have examined the information, records and other documents
and performed the procedures and calculations necessary or appropriate to
confirm the accuracy of the information set forth in Schedule A.
3. The information set forth in Schedule A was correct in all material respects
as of the date of the final offering circular relating to the Notes (the
“Offering Circular”) and is correct in all material respects as of the date
hereof.
4. The Fixed Charge Coverage Ratio for the Company’s most recently ended four
full fiscal quarters for which financial statements are available immediately
preceding the date on which the Indebtedness under the Notes has been incurred,
would have been [ ___ ] to 1.0 determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the Indebtedness under
the Notes had been incurred at the beginning of such four-quarter period.
     Capitalized terms used but not otherwise defined herein have the meaning
ascribed to them in the Indenture.
[SIGNATURE PAGE FOLLOWS]

A-5-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate
as of this ___day of December, 2009.

              TITAN INTERNATIONAL, INC.
      By:           Name:           Title:      

A-5-2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Fixed Charge Coverage Ratio Worksheet
Capitalized terms used but not defined have the meanings set forth in the
Indenture.
(1) The Fixed Charge Coverage Ratio should be calculated for the Company’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which the Indebtedness is
incurred.
(2) The Fixed Charge Coverage Ratio should be determined on a pro forma basis
(including the application of net proceeds therefrom), as if the additional
Indebtedness had been incurred at the beginning of such four-quarter period.
(3) In addition for the purposes of calculating the Fixed Charge Coverage Ratio:
     (a) acquisitions that have been made by the Company or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Company or any of its Restricted Subsidiaries acquired by the Company or any of
its Restricted Subsidiaries, and including any related financing transactions
and including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date shall be given pro forma effect (in accordance
with Regulation S-X under the Securities Act) as if they had occurred on the
first day of the four-quarter reference period;
     (b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, shall be excluded;
     (c) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, shall be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date;
     (d) any Person that is a Restricted Subsidiary on the Calculation Date
shall be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;
     (e) any Person that is not a Restricted Subsidiary on the Calculation Date
shall be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and
     (f) if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the

A-5-1



--------------------------------------------------------------------------------



 



Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of
12 months).

     
Consolidated Cash Flow
   
 
   
Consolidated Net Income (from Exhibit A below)
   
 
   
plus provision for taxes based on income or profits of the Company and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income
   
 
   
plus the Fixed Charges of the Company and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income
   
 
   
plus other non-cash charges from employee compensation expenses arising from the
issuance of stock, options to purchase stock, deferrals and stock appreciation
rights (excluding any such expenses which relate to options or rights which, at
the option of the holder thereof, may be settled in cash)
   
 
   
plus depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Company and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income
   
 
   
plus non-cash items (other than any non-cash items that will require cash
payments in the future or that relate to foreign currency translation)
decreasing such Consolidated Net Income for such period other than items that
were accrued in the normal course of business
   
 
   

A-5-2



--------------------------------------------------------------------------------



 



     
minus non-cash items (other than any non-cash items that will require cash
payments in the future or that relate to foreign currency translation)
increasing such Consolidated Net Income for such period, other than the items
that were accrued in the normal course of business.
   

     
 
   
Consolidated Cash Flow
   
 
   
Fixed Charges
   
the consolidated interest expense of the Company and its Restricted Subsidiaries
for such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt and fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Hedging Obligations in respect of interest rates
   
 
   
plus the consolidated interest expense of the Company and its Restricted
Subsidiaries that was capitalized during such period
   
 
   
plus any interest on Indebtedness of another Person that is guaranteed by the
Company or one of its Restricted Subsidiaries or secured by a Lien on assets of
the Company or one of its Restricted Subsidiaries, whether or not such Guarantee
or Lien is called upon
   
 
   
plus the product of (a) all dividends, whether paid or accrued and whether or
not in cash, on any series of preferred stock of the Company or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of the Company (other than Disqualified Stock) or to the
Company or a Restricted Subsidiary of the Company, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Company,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP.
   

A-5-3



--------------------------------------------------------------------------------



 



     
 
   
 
   
Fixed Charges
   
 
   
Fixed Charge Coverage Ratio
   

Exhibit A: Consolidated Net Income

      Net Income of the Company and its Restricted Subsidiaries, on a
consolidated basis (from Exhibit B below)    
 
excluding the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, except
to the extent of the amount of dividends or similar distributions paid in cash
to the specified Person or a Restricted Subsidiary of the Person
 
 
excluding the Net Income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its shareholders
 
 
excluding the cumulative effect of a change in accounting principles
 
 
excluding any non-cash goodwill impairment charges
 
 
excluding any non-cash charges relating to the underfunded portion of any
pension plan shall be excluded
 
 
excluding any non-cash charges resulting from the application of SFAS No. 123
 
 
Consolidated Net Income
 

A-5-4



--------------------------------------------------------------------------------



 



Exhibit B: Net Income

      Net income determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends  
 
excluding any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (a) any Asset Sale; or (b) the
disposition of any securities by the Company or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of the Company or any of
its Restricted Subsidiaries; and
 
 
excluding any extraordinary gain or loss, together with any related provision
for taxes on such extraordinary gain or loss.
 
 
Net Income
 

A-5-5